Board DIRECTOR Agreement

 

This Board Director Agreement (this “Agreement”) dated July 21, 2016, is between
American Housing Income Trust, Inc,, a publicly reporting Maryland corporation
with an address for mailing purposes of 34225 North 27th Drive, Building 5,
Suite 238 in Phoenix, Arizona 85085, and its affiliates and assigns (the
“Company”) and James Stevens (the “Director”), who has a mailing address as set
forth in the books and records of the Company.

 

WHEREAS, Director has determined to tender his services to the Board of
Directors of the Company (the “Board”) effective upon execution of this
Agreement.

 

WHEREAS, the Board, relying on the Board of Directors Representation Letter
executed by the Director dated July 21, 2016, desires that the Company benefit
from the experience and ability of the Director as a consultant to the Company,
and the Director is willing to commit to serve as a Director to the Board, on
the terms and condition herein.

 

WHEREAS, accordingly, in consideration of the premises and the respective
covenants and agreements of the parties herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Retainer and Authorized Assignment. The Company hereby retains the Director,
effective as of the Date herein, and the Director hereby agrees to become a
Director to the Board for the Term provided in Section 3 to render the
consulting services described in Section 2. In consideration of Director’s
services, the Company has agreed to issue 10,000 shares of restricted common
stock in the Company to Director. The shares issued in lieu of compensation
shall be assessable against the Company, and considered issued and outstanding.

 

2. Duties.

 

2.1 Assignment of Duties. During the Term, as defined in Section 3 of this
Agreement, the Director shall be available to the Company to provide such
consulting and other services as may reasonably be required of him by the Board.

 

2.2 Availability. The Director agrees to devote to the Company such time as
shall be necessary for the effective conduct of his duties hereunder. Director
shall be permitted to engage in outside business and other interests that do not
conflict with such duties. Director shall not be required to provide services to
the Company in excess of ten hours per month. Should Director, with advance
approval, work more than 120 hours per calendar year, Director shall be paid an
hourly rate agreed to by the Board and Director in a separate written agreement,
which shall be merged with this Agreement and considered a fully integrated
agreement.

 

3. Term. The term of the Director's retainer under this Agreement (the “Term”)
shall commence on the Date herein (also called the “Effective Date”) and shall
expire upon termination through a duly executed resolution of the Board of
Directors, as set forth in the Bylaws, or upon the occurrence of an event under
Section 5.





-1- 

 

 

4. Compensation.



  

4.1 Cash Portion of Consulting Fee. Director and the Company agree that the
Board of Directors may, from time to time, execute a resolution under the
Company Bylaws authorizing the Company to pay Director independent contractor
compensation for Director’s services. The Consulting Fee shall be payable at the
same time, in the same manner, and following the same procedures as apply to
directors’ fees paid to non-employee directors of the Company. All such payments
shall be subject to deduction and withholding (if any) authorized or required by
applicable law.

 

4.2 Equity Portion of Consulting Fee. Depending on the value provided by
Director to the Company, which shall be memorialized in a duly executed Board
resolution, the Company may elect through a duly executed resolution, to
compensate Director through the issuance of shares of common stock of the
Company annually during the Term pursuant to any Stock-Based Incentive Plan
approved by the Board of Directors, and as may be amended, during the Term.
Director may choose to receive such awards in the form of Company common stock,
deferred Company stock equivalents or options to purchase Company common stock.
Compensation awarded pursuant to this Section 4.2 shall be made at the same
time, in the same manner, and following the same procedures as apply to equity
awards made to non-employee directors of the Company. The compensation provided
for in Section 4.1 and 4.2 hereof are referred to herein as the “Consulting
Fee.”

 

4.3 No Offset Effect. Any other compensation received by Director for services
performed for the Company or its affiliates shall not operate as an offset to
the Consulting Fee.

 

4.4 Expense Reimbursement. The Company shall reimburse Director for all
reasonable out-of-pocket expenses related to travel and miscellaneous expenses
incurred in carrying out his/her duties under this Agreement. Reimbursement
shall only be made against an itemized list of such expenditures signed by
Director in such form as required by the Company and consistent with the
Company’s policy.

 

5. Termination.

 

5.1 Termination Upon Death or Disability. In the event of Director’s death or
total disability (defined as the Director’s inability to perform his/her duties
under this Agreement for three (3) consecutive fiscal quarters) during the Term,
this Agreement shall terminate on the date of such death or disability; provided
that, such termination shall not relieve the Company of its obligations to make
the payments as described in Section 4 hereof accrued through the date of such
termination.

 

5.2 Termination for Cause; Voluntary Termination Prior to Term-End. The Company
may terminate this Agreement for “Cause” at any time and without notice. The
Company shall have “Cause” to terminate this Agreement if (a) Director breaches
any provision of this Agreement or (b) Director engages in conduct which is
intentionally injurious to the Company as determined by the Board. If Director
is terminated by the Company for Cause or if the Director voluntarily terminates
his services prior to the end of the Term (other than due to the Director's
death or disability), Director shall be paid only the Consulting Fee accrued
through the date of such termination and Director will forfeit all right to
receive any other payments from the Company unless previously earned but unpaid
and any other compensation to which he would otherwise be entitled.





-2- 

 

 

5.3 Termination by the Company other than for Cause. If Director is terminated
by the Company other than for Cause prior to the end of the Term, Director shall
be entitled to payment of the total amount of the Consulting Fee which would
have been paid hereunder for the balance of the Term if his services were not so
terminated by the Company (less any amount of the Consulting Fee already paid).

 

5.4 Voluntary Termination. In the event the Director resigns from the Board of
Directors, and voluntarily terminates this Agreement, the Director agrees to
waive any and all remaining amounts due as a Consulting Fee, but retains the
right to reimbursement of any expenses.

 

6. Confidentiality.

 

6.1 Confidentiality of Trade Secrets or Proprietary Information. Director
acknowledges that, during Director’s service with the Company, Director will
have access to proprietary information, trade secrets, and confidential material
of the Company and its affiliates, successors and assigns, including, without
limitation, information concerning the Company’s operations, policies and
procedures, present and future business plans, financial information, budgets
and projections, methods of doing business, and marketing, research and
development activities and strategies (the “Confidential Information”). Director
agrees, without limitation in time or until the Confidential Information shall
become public other than by Director’s unauthorized disclosure, to maintain the
confidentiality of the Confidential Information and refrain from divulging,
disclosing, or otherwise using the Confidential Information to the detriment of
the Company or its affiliates, successors or assigns, or for any other purpose
or no purpose.

 

6.2 Enforceability of Provisions/Remedies. Director agrees that any breach of
the covenants contained in this Section 6 would irreparably injure the Company.
Accordingly, the Company may, in addition to pursuing any other remedies they
may have in law or in equity, obtain an injunction against Director from any
court having jurisdiction over the matter, restraining any further violation of
this Section 6 by Director.

 

7. Indemnification. The Company agrees to indemnify, protect, defend and hold
the Director and his estate, heirs, and personal representatives, harmless from
and against any actual or threatened action, suit or proceeding, whether civil,
criminal, administrative or investigative (hereinafter a “Proceeding”), and all
losses, liabilities, damages and expenses, including reasonable attorney’s fees
incurred by counsel reasonably designated or approved by him, in connection with
this Agreement or his services hereunder, provided that any consulting services
giving rise to such indemnification shall have been performed by the Director in
good faith and, to the best of his or her knowledge, in a lawful manner.

 

8. Errors and Omissions Insurance. The Company agrees to secure at its own cost
and expense errors and omissions insurance, or similar forms of insurance, it
determines to be satisfactory to protect against foreseeable risks, errors and
omissions in Director performing as a director of the Board of Directors. The
Company agrees to notify Director in writing of the securing of such a
policy(ies) upon receipt of the same, and shall produce to Director within a
reasonable period of time the applicable declaration page(s).

 

9. Other Provisions.

 

9.1 Independent Contractor Status. Director hereby acknowledges that Director’s
services to the Company during the Term of this Agreement will be as an
independent contractor and not as an employee and even if Director is
subsequently determined to have been an employee during such Term, he waives any
rights he might have to benefits of any type whatsoever, from and after the
Effective Date, except as specifically provided for herein.





-3- 

 

 

9.2 Notices. Any notice required or permitted to be given hereunder shall be in
writing and shall be effective three (3) business days after it is properly sent
by registered or certified mail to the addresses stated in the introductory
paragraph or twenty-four (24) hours if sent via facsimile or electronic mail.
Either party to this Agreement may use such other address as either party may
from time to time designate by notice.

 

9.3 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.

 

9.4 Waivers and Amendments. This Agreement may be amended, superseded,
cancelled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any right, power or privilege, nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege. Each of the sections contained in this Agreement shall be
enforceable, independently of every other section in this Agreement, and the
invalidity or enforceability of any section shall not invalidate or render
non-enforceable any other section contained herein. If any section or provision
in a section is found invalid or unenforceable, it is the intent of the parties
that a court of competent jurisdiction shall reform the section or provisions to
produce the nearest enforceable economic equivalent.

 

9.5 Survival upon Sale or Acquisition. This Agreement shall be considered an
asset of the Company, and shall be assumed by any entity acquiring the tangible
and intangible assets of the Company.

 

9.6 Governing Law. The validity, interpretation, construction and performance of
this Agreement shall in all respects be governed by the laws of Maryland,
without reference to principles of conflict of law.

 

9.7 Assignment. The services to be rendered by Director hereunder are personal
in nature and, thus, the obligations of Director under this Agreement may not be
assigned to any other party.

 

9.8 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

 

9.9 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.





-4- 

 

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
the day and year first above written.

 

AGREED:

 

DIRECTOR

 

 

/s/ James Stevens

James Stevens

AMERICAN HOUSING INCOME TRUST, INC.

 

 

/s/ Sean Zarinegar

By: Sean Zarinegar

Chairman of the Board of Directors

 



-5- 





